Exhibit 12.1 TearLab Corp and Consolidated Subsidiaries Computation of Deficiency in the Coverage of Fixed Charges by Earnings Before Fixed Charges Nine Months Ended September 30 , Year Ended December 31, (Dollars in thousands) Earnings before fixed charges: Loss from continuing operations before income taxes, minority interest and income/(loss) from equity investees $ ) $ ) $ ) $ ) $ ) $ ) Add fixed charges — — — Add amortization of capitalized interest — Add distributed income of equity investees — Subtract capitalized interest — Loss before fixed charges $ ) $ ) $ ) $ ) $ ) $ ) Fixed charges: Interest Expense $ — $ — $ — $ 95 $ $ 93 Amortization of debt expense — — — Estimate of interest expense within rental expense — Preference security dividend requirements of consolidated subsidiaries — Total fixed charges $ Deficiency of earnings available to cover fixed charges $ ) $ ) $ ) $ ) $ ) $ )
